Bates, Judge,
delivered the opinion of the court.
All the evidence given by the plaintiff to show the disturbed condition of the country, as an excuse for not bringing suit within thirty days after the service of McCurdy’s notice upon him, taken together, constitutes no excuse whatever for his failure to bring the suit. During the whole thirty days, the Weston Court of Common Pleas was open to him, in which he could have sued without impediment; and during a large part of the thirty days there was no impediment to his suing in the Circuit Court of Plátte county, and he made no effort to bring suit in either of those courts.
We do not go to the length of declaring that there can be no excuse for failing to bring suit within .thirty days in any case. The case does not require us to determine that ques*370tion. The evidence does not tend to show an excuse, and, therefore, it should have been excluded.
Judgment reversed and cause remanded.
Judges Bay and Dryden concur.